Citation Nr: 0006131	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  94-35 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left-hand injury, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from March 1955 to March 1959, 
and from May 1959 to May 1965.

In November 1997 the case was remanded by the Board to obtain 
additional clinical information and to afford the veteran a 
VA medical examination.  


FINDINGS OF FACT

The residuals of a left-hand injury result in weakness and 
sensory deficit, productive of no more than moderate 
incomplete paralysis of the minor ulnar nerve.   


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for 
residuals of a left-hand injury have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Codes 5223, 7805, 8516 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has had the veteran examined.  The VA has 
fulfilled its duty to assist the veteran in the development 
of the facts pertinent to his claim for an increased 
evaluation. 38 U.S.C.A. § 5107(a).


Factual Background

The veteran's service medical history shows that in November 
1962 he sustained a 3/4 inch laceration to the posterior 
surface of the left hand.  The wound was cleaned, irrigated, 
and sutured.  The sutures were subsequently removed and it 
was reported that the wound was healing well.  No further 
sequela was reported.  

VA clinical records in the 1980's report that the veteran 
received treatment for left hand numbness.  VA medical 
examinations in February and April 1993 revealed the 
veteran's complaints of left hand numbness.  It was reported 
that the veteran had a history of a few minor burns of the 
left hand.  Physical findings showed decreased left-hand grip 
strength, mild atrophy at the medial aspect of the left hand, 
and weakness and loss of sensation of the left 4th and 5th 
fingers.  The diagnoses included chronic ulnar neuropathy 
left hand.  EMG and nerve conduction studies revealed acute 
denervation of the left ulnar nerve.  

VA clinical records through 1994 reveal continued treatment 
for left ulnar compression neuropathy.  In February 1995 the 
veteran was admitted to a VA hospital for left ulnar nerve 
decompression and neurolysis surgery.  It was reported that 
the veteran tolerated the procedure well.  

A personal hearing was held at the RO in March 1995.  The 
veteran testified that he had very little feeling at the 
little and ring fingers of the left hand.  The veteran 
testified that his left grip strength was reduced and that he 
had a left-hand tremor.  He testified that he was right 
handed.  He reported that he had problems typing due to left-
hand numbness.  

A personal hearing conducted by the undersigned Board member 
was held at the RO in July 1997.  The veteran testified that 
the last time he received treatment for his left-hand 
disorder was three years previously.  The veteran reported 
left hand pain, tremors, and numbness.  He also testified 
that he had loss of strength in the left hand.  


A VA neurological examination was performed in December 1998.  
The veteran complained of left hand weakness, difficulty 
grasping objects, and numbness in the left small and ring 
fingers that was present all the time, and some difficulty 
grasping small objects.  He stated that subsequent to a left 
ulnar release, he had persistent weakness, but the degree of 
numbness had diminished.  A motor examination revealed that 
left wrist and finger abduction was both 5-/5.  Grip strength 
on the left was 80 compared to 110 on the right.  Sensation 
was intact to pinprick in the left small finger and the 
remainder of the body.  All reflex testing revealed trace 
findings.  It was indicated that a finger nose finger 
coordination examination was performed with a mild tremor 
bilaterally.  Rapid alternating movements were performed with 
mild coarse slowness bilaterally.  The diagnosis was left 
hand neuropathy.  The examiner commented that the veteran had 
reduced sensation and mildly reduced power in the left hand.  

A VA medical examination was performed in January 1999.  The 
veteran complained of numbness in the ulnar aspect of the 
left hand and forearm with associated feeling of stiffness 
and occasional pain.  The veteran complained that his left 
hand was impaired since he was unable to hold rivets in his 
left hand and manipulate them into place.  He also complained 
of problems grasping items in a powerful fashion.  

The physical examination revealed that range of motion of the 
left wrist and fingers was normal.  There was a small scar 
between the 4th and 5th webspace.  There was diminished 
sensation over the little finger in the palmar aspect and 
also over the ring finger in both the radial and ulnar 
aspects.  The ulnar aspect of the hand also had diminished 
sensation up to 5 centimeters proximal to the wrist.  It was 
reported that range of motion of the fingers was normal and 
not limited by pain, fatigue, weakness or any lack of 
endurance.  Active and passive motion and movement against 
gravity and strong resistance were the same.  The diagnosis 
was compressive injury, proper digital, ulnar, little finger, 
ring finger; tardy ulnar palsy, ulnar nerve.   

The examiner commented that the veteran had sustained a 
direct compressive injury to the proper digital nerve 
resulting in numbness in the ulnar aspect of the hand and 
ring and little fingers.  It was reported that the veteran's 
grip strength was 60 on the left and 80 on the right and that 
lack of grip strength on the left was attributable to lack of 
power involving the hypothenar musculature.  The physician 
stated that the veteran was unable to perform fine 
manipulations and repetitive power grasping with his left 
hand.  The limitations were not felt to substantially limit 
the veteran's gainful employment.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The veteran's residuals of a left-hand injury are evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8516, paralysis of 
the ulnar nerve.  The veteran is right handed so in rating 
the minor side, the left hand, the code provides a 10 percent 
rating for mild incomplete paralysis; a 20 percent rating for 
moderate incomplete paralysis; and a 30 percent rating for 
severe incomplete paralysis of the ulnar nerve.  

Scars may be rated based upon the limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).  Favorable ankylosis of the ring and little fingers 
of the minor hand warrants a 10 percent rating.  38 C.F.R. § 
4.71a, Code 5223 (1999).  

The veteran contends that his residuals of a left-hand injury 
are far more disabling than the current 10 percent disability 
evaluation indicates.  

Preliminarily, the veteran's left-hand scar has been 
described as small and there is no indication from the record 
that the scar on its own affects motion or function of the 
fingers.  In the January 1999 VA medical examination normal 
range of motion of the left-hand fingers was reported.  

In reviewing the clinical evidence of record, the Board notes 
that veteran has continued to complain of a left-hand sensory 
deficit, specifically left hand and finger numbness.  His 
complaints also include weakness in the left hand and 
fingers.  The veteran's medical history includes surgery for 
ulnar nerve decompression that was performed in 1995 for 
alleviation of the aforementioned symptoms.  The most recent 
clinical data confirms evidence of sensory deficit over the 
palmar aspect of the left hand and little and ring fingers.  
There is also clinical evidence of left-hand atrophy, and 
also the veteran's left-hand grip strength has been shown to 
be substantially less than on the right hand.  Further it has 
been clinically confirmed that the veteran's left-hand 
neurological deficits preclude him from performing fine 
manipulations with the hand.  It is noteworthy that 
subsequent to left-hand surgery in 1995 the veteran continues 
with left-hand symptomatology.  In this regard, it is 
apparent from the medical data that the veteran's left hand 
disability picture more nearly approximates the criteria 
necessary for moderate rather than mild incomplete paralysis 
of the (minor) ulnar nerve.  38 C.F.R. §  4.7. 

ORDER

A 20 percent disability evaluation for residuals of a left-
hand injury is granted, subject to the law and regulations 
governing the payment of monetary benefits.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

